DETAILED ACTION
	Claims 1-19 are present for examination.
	Claims 1, 8 and 15 have been amended.
	Claim 20 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f). Such claim limitations are: “memory means” in claim 34.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Page 7, paragraph 29 disclose that the corresponding structure for the “memory means” is a dynamic random access memory (DRAM) 111, to a static random access memory (SRAM) 112, and to NVM 106 (which are coupled to the controller). Thus, these claim limitations will be interpreted as covering these corresponding structures.
	

Allowable Subject Matter
Claims 7-12 and 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest receiving a host write transaction classified as a non-volatile memory express (NVMe) data buffer access; determining whether the host write transaction is directed to a persistent memory region (PMR) of the storage device; and in response to a determination that the host write transaction is directed to the PMR, storing a duplicate copy of the host write transaction to a non-volatile memory of the storage device in a background operation as recited in claim 1; wherein the controller buffer manager is configured to: classify a host write transaction as a non-volatile memory express (NVMe) data buffer access; determine that the host write transaction is directed to a persistent memory region (PMR) of the storage device; and store a duplicate copy of the host write transaction in the memory device in a background operation as recited in claim 25; and determine that the host write transaction is directed to a persistent memory region (PMR) of the storage device; store a duplicate copy of the host write transaction in the memory means during a background operation; and store write data associated with the host write transaction in either static random access memory (SRAM) or dynamic random access memory (DRAM) based on a location of the write data in a submission queue and based on an availability of space in the SRAM as recited in claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see page 8, filed 08/08/2022, with respect to the objection of the Specification have been fully considered and are persuasive.  The objection of the Specification has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139